Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-11, and 13-20 have been considered but are moot in view of a new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 (and similarly claims 10 and 14), the recitation of “the data chips generate the first de-multiplex control signal and the second de-multiplex control signal at a same time, and the de-multiplex control signal output lines are electrically connected to the data chips “, renders the claim ambiguous. How does this occur “at a same time”? is there an overlap? Is it simultaneous in its entirety? Is this all the first signals at the same time, and all the second signals at a same, but different time than the first, or are all first and second signals occurring at the same time? Claim 1 seems to indicate that the times are different. Clarification is required. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the data chips generate the first de-multiplex control signal and the second de-multiplex control signal at a same time, and the de-multiplex control signal output lines are electrically connected to the data chips” of claim 3 (and similarly claims 10 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2020.0020296).
Regarding claim 1, Kim disclose:
A display panel, comprising: a pixel array; a plurality of data lines: a plurality of scan lines; a data driving circuit configured to generate data signals; (see Fig. 1-3, 10-11; [0040]; pixel array 100, data lines SA, SB, scan lines G1… Gn; data driver 102).
a de-multiplex circuit comprising a plurality of first de-multiplex control switches, and a plurality of second de-multiplex control switches

wherein the data driving circuit comprises a plurality of data chips, one of the data chips is electrically connected to a plurality of data signal output lines, and each one of the data signal output lines is electrically connected to one of the data lines through one of the first de-multiplex control switches and electrically connected to another one of the data lines through one of the second de-multiplex control switches, wherein the de-multiplex circuit further comprises a first control line electrically connected to the plurality of first de-multiplex control switches to turn on or off the plurality of first de-multiplex control switches, the de-multiplex circuit further comprises a second control line electrically connected to the plurality of second de-multiplex control  switches to turn on or off the plurality of second de-multiplex control switches, the de-multiplex circuit further comprises a plurality of first  de-multiplex control signal output lines electrically connected to the first  control line respectively, and the de-multiplex circuit further comprises a plurality of second  de-multiplex control signal output lines electrically connected to the second  control line respectively, wherein one of the plurality of first de-multiplex control signal output lines is connected to an end of the first control line, another one of the plurality of first de-multiplex control signal output lines is connected to the first control line through a gap between two adjacent data chips, one of the plurality of second de-multiplex control signal output lines is connected to an end of the second control line, and another one of the plurality of second de-multiplex control signal output lines is connected to the second control line through a gap between the two adjacent data chips, and wherein the first de-multiplex control signal output lines is configured to provide a first de-multiplex control signal to the plurality of first de-multiplex control switches, the second de-multiplex control signal output lines is configured to provide a second de-multiplex control signal to the plurality of second de-multiplex control switches (see Fig. 1-3, 10-11; data driver 102 including plurality of chips 102a, 102b; 102a connected to data CH; scan lines connected to data lines SA via MUX switches MA1, MA2; where first control line 811a (horizontal portion) connected to MA1 to turn switch on or off; second control line 821a (horizontal portion) to turn switch on or off; MUX further comprises control signal output lines 811a (vertical portion) and 821a (vertical portion) connected to 811a and 821a (horizontal portions), respectively; where one is connected to the end (left) and the other connected through a gap between adjacent data chips 102a and 102b for each 811a and 821a).
a falling edge of the scan signals is earlier than a falling edge of the second de-multiplex control signal; and wherein a rising edge of the first de-multiplex control signal, a falling edge of the first de-multiplex control signal, and a rising edge of the second de-multiplex control signal correspondingly fall in a pulse period of the scan signals (see Fig. 1-3, 10-11; falling edge of scan signal Vgate in 1H is earlier than the falling edge of second MUX signal MUX2, which is just outside of 1H; and rising edge of MUX1, falling edge of MUX1 and rising edge of MUX2 fall in pulse period 1H of scan signal).
	Regarding claim 2, the rejection of claim 1 is incorporated herein. Kim further disclose:
the data chips generate the first de-multiplex control signal and the second de-multiplex control signal in sequence, and the de-multiplex control signal output lines are electrically connected to the data chips (see Fig. 11, first and second control signals in sequence). 
	Regarding claim 3, the rejection of claim 1 is incorporated herein. Kim further disclose:
the data chips generate the first de-multiplex control signal and the second de-multiplex control signal at a same time, and the de-multiplex control signal output lines are electrically connected to the data chips (see Fig. 11, first and second control signals ‘at same time’ (e.g., MUX1C occurs at same time as MUX2A)).
	Regarding claim 4, the rejection of claim 1 is incorporated herein. Kim further disclose:
a de-multiplex control signal chip configured to generate the de-multiplex control signals, and the de-multiplex control signal chip is electrically connected to the at least four de-multiplex control signal output lines (see Fig. 2; where 821a and 811a has 4 vertical portions generating control signals). 
	Regarding claim 5, the rejection of claim 1 is incorporated herein. Kim further disclose:
the control lines are electrically connected to first electrodes of the de-multiplex control switches; the data signal output lines are electrically connected to second electrodes of the de-multiplex control switches; and the data lines are electrically connected to third electrodes of the de-multiplex control switches (see Fig. 1-2). 
 	Regarding claims 6, claims 6 is rejected under the same rationale as claim 1. 
	Regarding claim 7, the rejection of claim 6 is incorporated herein. Kim further disclose:
	a rising edge of the first de-multiplex control signal, a falling edge of the first de-multiplex control signal, and a rising edge of the second de-multiplex control signal correspondingly fall in a pulse period of the scan signals (see Fig. 10-11; rising edge of MUX1, falling edge of MUX1 and rising edge of MUX2 fall in pulse period 1H of scan signal).
	Regarding claim 9, the rejection of claim 6 is incorporated herein. Kim further disclose:
	he data chips generate the first de-multiplex control signal and the second de-multiplex control signal in sequence, and the first de-multiplex control signal output lines and the second de-multiplex control signal output lines are electrically connected to the data chips (see Fig. 11, first and second control signals in sequence; electrically connected to data chips 102).
Regarding claim 10, the rejection of claim 6 is incorporated herein. Kim further disclose:
the data chips generate the first de-multiplex control signal and the second de-multiplex control signal at a same time and the first de-multiplex control signal output lines and the second de-multiplex control signal output lines are electrically connected to the data chips (see Fig. 11, first and second control signals ‘at same time’ (e.g., MUX1C occurs at same time as MUX2A; electrically connected to data chips 102)
Regarding claim 11, the rejection of claim 6 is incorporated herein. Kim further disclose:
	a de-multiplex control signal chip configured to generate the first de-multiplex control signal and the second de-multiplex control signal, wherein the de-multiplex control signal chip is electrically connected to the first de-multiplex control signal output lines and the second de-multiplex control signal output lines (see Fig. 2; where 821a and 811a has 4 vertical portions generating control signals; electrical connection to signal output lines).
	Regarding claim 13-14, claims 13-14 are rejected under the same rationale as claims 2-3. 
	Regarding claim 15, the rejection of claim 6 is incorporated herein. Kim further disclose:
	entire structures consisted of the at least two data chips and the data signal output lines electrically connected to the data chips are disposed in array on one side of the pixel array (see Fig. 1-2). 
	Regarding claim 16, the rejection of claim 6 are incorporated herein. Kim further disclose:
	the first control lines are electrically connected to first electrodes of the first de-multiplex control switches; the data signal output lines are electrically connected to second electrodes of the first de-multiplex control switches; and the data lines are electrically connected to third electrodes of the first de-multiplex control switch (see Fig. 1-2).
	Regarding claim 17, the rejection of claim 6 are incorporated herein. Kim further disclose:
	the pixel array at least comprises a first pixel array and a second pixel array; the plurality of data lines comprise a first data line and a second data line, the first data line is electrically connected to a pixel unit of the first pixel array, and the second data line is electrically connected to a pixel unit of the second pixel array; the plurality of data signal output lines comprise a first data signal output line and a second data signal output line; and a second electrode of the first de-multiplex control switch is electrically connected to the first data signal output line, a third electrode of the first de-multiplex control switch is electrically connected to the first data line, a second electrode of the second de-multiplex control switch is electrically connected to the second data signal output line, and a third electrode of the first de-multiplex control switch is electrically connected to the second data line (see Fig. 1-2).
	Regarding claim 18, the rejection of claim 17 is incorporated herein. Kim further disclose:
	the scan signals are configured to control turning-on of a first thin film transistor switch in a first pixel unit electrically connected to the scan lines during a process of turning on the first de-multiplex control switch to transmit a first data signal outputted by the first data signal output line to the first pixel unit through the first data line and the first thin-film transistor switch (see [0039, 0046])
	Regarding claim 19, the rejection of claim 17 is incorporated herein. Kim further disclose:
	the scan signals are configured to control turning-on of a second thin film transistor switch in a second pixel unit electrically connected to the scan lines during a process of turning on the second de-multiplex control switch to transmit a second data signal outputted by the second data signal output line to the second pixel unit through the second data line and the second thin-film transistor switch; and the scan signals are further configured to control turning-off of the second thin film transistor switch during the process of turning on the second de-multiplex control switch (see [0039, 0046])
	Regarding claim 20, the rejection of claim 17 is incorporated herein. Kim further disclose:
	the scan signals are generated according to a clock signal inputted to the scan driving circuit (see [0046])

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621